Citation Nr: 0900089	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2007, a statement of the case 
was issued in July 2007, and a substantive appeal was 
received in October 2007.  The veteran testified at a hearing 
before the Board in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed that he incurred bilateral hearing 
loss and tinnitus as a result of exposure to artillery during 
his period of active service.  The veteran's military 
occupation was telephone lineman.  

The veteran submitted an October 2006 private opinion from 
J.S.G., MA, CCC-A.  The examiner did not have the benefit of 
reviewing any records.  Based on the veteran's self-reported 
history, the examiner opined that his hearing loss and 
tinnitus were due to in-service noise exposure.  

In light of the positive opinion of record, and lay 
statements and testimony of record, the Board believes that 
VA's duty to assist the veteran requires a VA audiological 
examination to evaluate the veteran's claim that he currently 
suffers from hearing loss disability and tinnitus disability, 
and obtain an opinion of the etiology of any such 
disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such hearing loss 
disability is causally related to the 
veteran's active duty service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any tinnitus is 
causally related to the veteran's active 
duty service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  After completion of the above, 
review the expanded record, to include 
the October 2006 private evaluation, 
and undertake a merits analysis of the 
claims of service connection for 
bilateral hearing loss disability and 
tinnitus disability.  Unless the 
benefits sought are granted, the 
veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




